Case 1:17-cv-01047-ESH Document 63-3 Filed 05/06/19 Page 1 of 4




                EXHIBIT A
         Case 1:17-cv-01047-ESH Document 63-3 Filed 05/06/19 Page 2 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                        CASE NO.: 1:17-CV-1047-ESH
et al.,

       Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

       Defendants.


                               AFFIDAVIT OF JAMES O'KEEFE

       I, JAMES O'KEEFE, declare as follows:

        1.     I am over the age of 18 years and make this declaration of my own personal

knowledge of the facts stated in this affidavit. If called as a witness in this proceeding, I could and

would competently testify thereto.

       2.      I have served as the President of Project Veritas, a 50l(c)(3) non-profit

organization, incorporated in Virginia, since its founding. As part of my role, I have access to and

knowledge of certain records and ordinary business practices and procedures of Project Veritas

and in particular, with regard to the matters attested to in this affidavit.

        3.      I have served as the President of Project Veritas Action Fund ("PVA") a 50l(c)(4)

non-profit organization, incorporated in Virginia, since its founding in 2014. As part of my role, I

have access to and knowledge of certain records and ordinary business practices and procedures

of PV A and in patiicular, with regard to the matters attested to in this affidavit.

        4.      Project Veritas and PV A are media organizations on the forefront of undercover

investigative journalism. Project Veritas and PV A reports average over 100,000 views online and

these stories are often repo1ied by other news outlets. PV A focuses on investigating and repo1iing
             Case 1:17-cv-01047-ESH Document 63-3 Filed 05/06/19 Page 3 of 4




election and political campaign issues. Through its undercover investigative journalism, Project

Veritas and PV A are able to educate and inform the public about issues of public interest.

        5.       Project Veritas and PVA have routinely engaged in undercover investigations

utilizing secret recording, including in the District of Columbia, and, before the start of the

"Rigging the Election" investigation, I knew that D.C. was a one patiy consent jurisdiction and

relied in good faith on that fact.

        6.       In 2016, the Presidential Election was the key story. The election was, and remains,

one of the most contentious public issues.

        7.       PV A launched its "Rigging the Election" investigation, as to Democracy Partners,

in May 2016. The investigation sought to follow-up on statements by Scott Foval, including his

comments about fomenting violence at rallies, and how far others would entertain a scenario of

voter fraud.

        8.       The intent of this investigation-and all Project Veritas and PV A investigations-

is to expose corruption, dishonesty, self-dealing, waste, fraud, and other misconduct in both public

and private institutions in order to achieve a more ethical and transparent society.

        9.       PV A's "Rigging the Election" investigation led to four reports, published between

October 17, 2016 and October 26, 2016. The reports disclosed candid opinions of Robert Creamer

and his associates at Democracy Patiners. See Project Veritas Action: Democracy Partners

Investigation,                       PROJECT                    VERITAS                     AcnON,

!illJJs://www.youtube.com/_playlist?list=PLXvylDRoSfZlzszVv2sw3-IUPL6YlER6 , for a true

and correct copy of the foregoing repo1is. The reports were viewed over 10 million times on

YouTube and widely reported on by other media outlets, including The New York Times, Fox

News, and CNN.
         Case 1:17-cv-01047-ESH Document 63-3 Filed 05/06/19 Page 4 of 4




       10.     Prior to this lawsuit, Project Veritas, PVA, and I were not aware of the details of

the work performed by Robert Creamer, Strategic Consulting Group, or Democracy Partners on

behalf of the American Federation of State, County and Municipal Employees (AFSCME). This

work was not a focus of our investigation.

       I I.    Prior to this lawsuit, Project Veritas, PV A, and I were not aware that AFSCME was

a funding source of Americans United for Change.

       12.     Prior to this lawsuit, Project Veritas, PV A, and I were not aware Dialysis Patient

Citizens even existed.

       13.     As with all of its eff01is, PVA undertook the investigation into Democracy Partners

in fmiherance of its constitutional rights to free speech and the free press.

       14.     To fmiher the investigation, PVA donated $20,000 to Americans United for

Change. This money was returned after publication without request.




       I declare under the penalty of perjury under the laws of the District of Columbia that the

foregoing is true and correct.

       This aflidavit was executed on May     L,   2019
